Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is in response to applicant’s amendment filed on 03/07/2022.
2.	Claims 1, and 3-20 are pending.
Information Disclosure Statement
3.	IDS filed on 01/20/2022 has been considered.
Response to Arguments
4.	Applicant’s arguments and amendments filed on 03/07/2022 have been carefully considered and are deemed to be fully persuasive, see applicant’s Remarks pages 1-4. Therefore the 35 USC 102(a)(1) rejection of claims 1 and 3-20 are withdrawn.
Allowable Subject Matter
5.	Claims 1 and 3-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Maybee et al. (USPAT# 10,698,941 B2) teaches systems and methods of data storage, and more particularly to providing layering of file system functionality on an object interface. In certain embodiments, file system functionality may be layered on cloud object interfaces to provide cloud-based storage while allowing for functionality expected from a legacy applications. For instance, POSIX interfaces and semantics 
Binford et al. (USPUB# 2017/0220423 A1) teaches a system and method for improving storage system performance by maintaining data integrity during bulk export to a cloud system is provided. A backup host reads a selected volume from the storage system via an I/O channel. The storage system remains online during bulk export and tracks I/O to the selected volume in a tracking log. The backup host compresses, encrypts, and calculates a checksum for each data block of the volume before writing a corresponding data object to export devices and sending a checksum data object to the cloud system. The devices are shipped to the cloud system, which imports the data objects and calculates a checksum for each. The storage system compares the imported checksums with the checksums in the checksum data object, and adds data blocks to the tracking log when errors are detected. An incremental backup is performed based on the contents of the tracking log.
Parkinson et al. (USPUB# 20140006354 A1) teaches techniques for executing a cloud command for a distributed filesystem. Two or more cloud controllers collectively manage distributed filesystem data that is stored in one or more cloud storage systems; the cloud controllers ensure data consistency for the stored data, and each cloud 
Maybee, Binford, Parkinson and other prior arts do not singularly or in combination disclose the limitations " wherein receiving the initiation comprises receiving a plurality of commands from the data protection service, the plurality of commands controlling the backup by the backup agent; and responsive to the [[initiation]] plurality of commands: determining one or more data blocks in the data set that have changed since a previous backup of the data set; generating one or more fingerprints indicative of a content of respective ones of the one or more data blocks; including the one or more fingerprints and the one or more data blocks in backup data for the backup; putting the backup data in an object storage in the cloud; and providing, to the data protection service, one or more identifiers for the backup data in the object storage, wherein each of the determining, generating, including, putting, and providing are performed by the backup agent based on one or more respective commands of the plurality of commands from the data protection service. " in independent claim 1 and similarly in independent claims 12 and 17. These limitations in combination with the remaining claim limitations provide a unique way for processing backups to increase 
Dependent claims 3-11, 13-16 and 18-20 are allowed based on their dependencies on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
a system that archives data for a distributed filesystem. Two or more cloud controllers collectively manage distributed filesystem data that is stored in one or more cloud storage systems; the cloud controllers cache and ensure data consistency for the stored data. During operation, a cloud controller receives a request from a client for a data block of a file stored in the distributed filesystem. Upon determining that the requested data block is not currently cached in the cloud controller, the cloud controller sends a peer cache request for the requested data block to a peer cloud controller in the distributed filesystem. (Taylor et al. ‘240)
Methods and systems for backing up and restoring sets of electronic files using sets of pseudo-virtual disks are described. The sets of electronic files may be sourced from or be stored using one or more different data sources including one or more real machines and/or one or more virtual machines. A first snapshot of the sets of electronic files may be aggregated from the different data sources and stored using a first pseudo-virtual disk. A second snapshot of the sets of electronic files may be aggregated from the different data sources subsequent to the generation of the first pseudo-virtual disk and stored using the first pseudo-virtual disk or a second pseudo-virtual disk different from the first pseudo-virtual disk. (Mazumdar et al. ‘920)
A controller at a source site generates a set of tasks associated with a replication job. Each task involves a source worker node from among a set of source worker nodes at the source site, a destination worker node from among a set of destination worker nodes at the destination site, and includes one or more of copying an object from the source to destination site, or deleting an object from the destination site. Status update messages concerning the tasks are received at a message queue connected between the controller and the set of source worker nodes. The status update messages are logged into a persistent key-value store. Upon a failure to complete the replication job, the key-value store is accessed to identify tasks that were and were not completed before the failure. The tasks that were not completed are resent to the source worker nodes. (Shilane et al.  ‘702)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on (571-270-1684).  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/DAVOUD A ZAND/Primary Examiner, Art Unit 2445